DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Meure (US 2016/0083871) in view of De Meutter’134 (WO 2016/046134 A1) and Kwag (US 7981501), and optionally further in view of either one of Stolyarov (US 2016/0276056).
	Regarding claim 1, Meure teaches a method of manufacturing a composite molding material comprising applying a dispersion to a fibrous layer at localized regions. The dispersion comprises a carrier medium, satisfied by Meure’s teaching of a solvent which may contain a polymer, and a material such as graphene platelets (Figures 3-6; paragraphs 37, 39, 41 and 47). Graphene platelets satisfy the claimed graphene nanoplates. Meure teaches the second material, e.g. graphene platelets, may have a length, width and/or thickness as low as 10 nm (0.01 microns; paragraph 41), thus suggesting the graphene platelets may be nanoplates. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Meure teaches applying the dispersion to the fibrous layer by inkjet printing (paragraph 39).
	Meure differs from claim 1 in that:
i.	Meure does not explicitly recite the graphene platelets are graphene nanoplates.
ii.	Meure does not recite using at least one valvejet print head.
iii.	Meure does not teach the dispersion applied has an area density of 1 to 2000 mg/m2.
	(i)	Meure applies the graphene dispersion to preimpregnated or dry fiber reinforcement material in the manufacture of fiber reinforced composites (paragraph 44). The applied dispersion improves crack resistance (paragraph 41). While Meure does not recite details with regard to the graphene platelets, graphene materials including single, double and multilayer graphene nanoplates are known for use in dispersions applied in the manufacture of reinforced composites. Kwag suggests graphene nanoplates having a thickness of 1 to 15 nm, which corresponds to 2 to about 32 graphene layers, since graphene has a single layer thickness of 0.335 nm and an interlayer spacing of about 0.14 nm. Like Meure, Kwag suggests such graphene nanoplates for reinforcing composite ply interfaces (column 2, lines 9-14). Alternatively, see Stolyarov (paragraphs 2, 7-8, 50-51, 68-70, 132-133 and 135-136). Stolyarov suggests graphene nanoplates having one, two or multiple layers and a thickness of about 0.34 to 100 nm, suggesting 1 to about 210 layers. Moreover, Stolyarov teaches such dispersions may be applied by inkjet printing (paragraphs 2 and 129). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use single, double or multilayer graphene nanoplates as the graphene nanoplates in Meure because one of ordinary skill in the art would have been motivated to use known suitable graphene material for reinforcing composite materials, as evidenced by either one of Kwag or Stolyarov.
	It is noted that Stolyarov suggests graphene nanoplates having one, two or multiple layers and a thickness of about 0.34 to 100 nm, suggesting 1 to about 210 layers, as noted above. Given that Stolyarov specifically teaches single, double and multiple layers up to about 210 layers, the examiner’s position is that this teaching satisfies graphene nanoplates, bilayer graphene nanoplates, few-layer graphene nanoplates, and graphite nanoplates having 6-40 layers of carbon atoms. Similarly, as noted above, Kwag suggests 2 to 32 layers, also satisfying these materials. As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	(ii)	As noted above, Meure teaches application of the dispersion by inkjet printing, but does not provide details about the inkjet device itself. Meure does include high molecular weight materials such as polymers in the dispersion (paragraph 39) as well as the particulate graphene additive noted above. De Meutter’134 teaches valvejet printing, a type of inkjet printing, is particularly useful for printing dispersions having polymers and particulate material such as sub-micron particles and conductive particles (paragraphs 7-8, 42, 65, 67 and 70). The graphene nanoplates suggested above are both sub-micron and conductive. Moreover De Meutter’134 teaches that valve jet printing, using a valvejet print head, is an art recognized suitable alternative to other inkjet printing devices (paragraph 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the dispersion with a valvejet print head in the modified method of Meure because one of ordinary skill in the art would have been motivated to use a known suitable inkjet printing device, and or to use an inkjet printing device particularly suitable for dispersions having polymeric materials and particulate materials, as suggested by De Meutter’134.
	(iii)	The claimed range does not specify whether the areal density corresponds to the areal density of only the graphene or graphitic material (dry solids), or alternatively, corresponds to the areal density of the graphene or graphitic material plus the carrier of the dispersion (solids plus carrier). In view of the lack of specific claim language, the examiner’s position is that the broadest reasonable interpretation is that either alternative may be used to satisfy this range, i.e. the dry solids areal density or the solids plus carrier areal density. Applicant urges the range corresponds to the solids plus carrier areal density (arguments filed 01 June 2022 and 14 January 2022). However, this conflicts with the disclosure, which teaches this range as corresponding to the dry solids areal density (specification, page 10, lines 16-17). In the interest of compact prosecution, both alternatives are addressed below. Naturally, the dry solids interpretation corresponds to an applied areal density of graphene or graphitic material of 1 to 2000 mg/m2. The corresponding dry solids areal density is lower for the solids plus carrier interpretation since only a portion of the dispersion is dry solids. Claim 17 indicates a solids (graphene or graphitic material) content of about less than 10% in the dispersion (a similar teaching is found in the specification at page 10, lines 12-13). This corresponds to an applied areal density of solids of about less than 200 mg/m2. Stolyarov teaches the dispersion may be as high as 50 wt% solids (paragraph 135), corresponding to an areal density of dry solids of about less than 1000 mg/m2. Accordingly, the ranges at issue for analysis are an applied dry solids areal density of 1 to 2000 mg/m2 (dry solids interpretation), or alternatively, less than 200 mg/m2 (solids plus carrier interpretation) or less than 1000 mg/m2 (solids plus carrier interpretation in view of Stolyarov’s suggestion to use as much as 50 wt% solids in the dispersion).
	Kwag provides an example of a prepreg areal weight of 300 g/m2 (column 5, line 32) which is 35% resin (column 5, line 30), and suggests the dry solids graphene nanoplates are provided in an amount of about 1.2 wt% as a weight percent of the total resin matrix (Table 1; column 6, lines 21-22), which corresponds to an dry solids areal density of the graphene nanoplates of about 1300 mg/m2 (i.e. 300 × 0.35 × 1.2%; 1.3 g/m2 = 1300 mg/m2). Kwag also suggests 2.2 wt% graphene nanoplates and 3.2 wt% nanoplates, corresponding to 2300 mg/m2 and 3600 mg/m2 by similar calculations (Table 1). Moreover, Kwag does not teach any lower limit for the amount of graphene nanoplates, teaching the nanoplates may comprise less than 2 wt% of a composite (column 3, lines 29-34). This corresponds to less than 6000 mg/m2 dry solids for a 300 g/m2 prepreg. Kwag further teaches the amount may be varied to achieve the desired level of enhanced properties (column 3, lines 18-28).
	Moreover, the primary reference to Meure is specifically directed to applying such a dispersion to localized areas which correspond to far less than the total surface area, which would naturally correspond to far lower applied areal densities. See Meure (Figures 3-6).
	The example which suggests 1300 mg/m2 is within the claimed range according to the dry solids interpretation. Less than 6000 mg/m2 is considered to overlap with the claimed range according to either interpretation, optionally in view of the fact that Meure suggests far lower application rates for the reasons provided above. Moreover, Kwag suggests values within the claimed range would be selected as a matter of routine experimentation to provide the desired enhancement in properties in view of the teachings noted above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an application rate in the claimed range because one of ordinary skill in the art would have been motivated to use a known suitable application rate for interlaminar reinforcement as suggested by Kwag, or because one of ordinary skill in the art would have selected such an application rate as a matter of routine experimentation to provide desired interlaminar reinforcement in view of the above noted teachings of Kwag, and optionally because Meure suggests far lower application rates would be used due to application at localized areas, and optionally in view of Stolyarov’s suggestion to use as much as 50 wt% solids in the dispersion for the motivation of providing a suitable dispersion. As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	It is noted that Applicant has not provided objective evidence of unexpected results with respect to the claimed range of area density.
	Regarding claim 2, De Meutter’134 clearly suggests this limitation for providing the valvejet print head with a suitable orifice size (paragraph 49). As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 3, De Meutter’134 teaches pressures of 1.8 to 11.3 bar (180 to 1130 kPa) for providing suitable printing. As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claims 6-8, Meure clearly suggests these additional limitations (paragraphs 72-73; Figure 16).
	Regarding claims 9-10 and 12-13, Meure clearly suggests these additional limitations (Figures 3-6; paragraphs 41, 47, 49, 50, 53-56 and 78-79). As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 11, Meure suggests circular regions having a diameter of about 0.00001 to 0.5 mm (0.01 to 500 µm), corresponding to an area of near 0 to about 0.2 mm2 (Figure 3; paragraph 78). It is also readily calculated from Figure 4, illustrating a pattern with a length about 20 times the width, and the teaching of a width being 0.01 to 500 µm (paragraph 78), a suggested area range of near 0 to about 5 mm2. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Claims 14 and 15 are satisfied for the reasons provided above.
	Regarding claim 16, Meure teaches the dispersion may contain a solvent and a polymer, i.e. a resin (paragraph 39).
	Regarding claim 17, while Meure does not recite this limitation, Kwag suggests about 0.5 to 2 wt% (column 3, lines 25-28). Stolyarov suggests 0.1 to 50 wt% (paragraph 135). Moreover, Applicant and Meure are both drawn to reinforcing composite materials in interlayers between the composite plies. Accordingly, in view of the ranges suggested by Kwag and Stolyarov, one having ordinary skill in the art would have naturally used values in the claimed range as matter of routine experimentation to achieve suitable interlayer reinforcement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a graphene or graphite content in the claimed range because one of ordinary skill in the art would have been motivated to use a known suitable amount of graphene or graphite material in the dispersion as suggested by either of Kwag or Stolyarov, or because one of ordinary skill in the art would have used such amounts as a matter of routine experimentation for the reasons provided above. As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 19, while Meure does not recite this limitation, De Meutter’134 teaches 20 to 3000 cP (1 cP is the same as 1 mPa∙s) for providing suitable printing (paragraph 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the dispersion of the modified method of Meure to have a viscosity in the claimed range because one of ordinary skill in the art would have been motivated to provide a suitable viscosity for printing, as suggested by De Meutter’134.
	Regarding claim 20, inter-droplet spacing has been interpreted as center-to-center spacing of the individual inkjet droplets or pixels, which is essentially the same as the size of the dots or pixels, or the inverse of resolution (e.g. dots per inch). Meure suggests a pixel size of 10 nm to 0.1 mm (paragraph 52, 0.01 to 100 µm) or larger (paragraph 70), which overlaps with the claimed range, but is not limited to a particular pixel-size. Meure also teaches a printed element length or width of up to 500 µm (0.5 mm; paragraph 78), thus suggesting adjacent pixels. DeMeutter’134 teaches a resolution of 10 to 300 dots per inch (paragraph 52). Naturally, dots per inch is the inverse of the distance between dots, i.e. the inter-droplet spacing. Thus 10 to 300 dpi (dots per inch) corresponds to an inter-drop spacing of about 0.08 mm to 2.5 mm, which also overlaps with the claimed range. Accordingly, either one of Meure or DeMeutter’134 suggests values in the claimed range for providing suitable printing or patterns having elements of a suitable size and/or separation. As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 21, Meure clearly teaches this additional limitation (Figures 3, 6, 8).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meure in view of De Meutter’134 and Kwag, and optionally further in view of Stolyarov as applied to claims 1-3, 6-17 and 19-21 above, and further in view of De Meutter’128 (WO 2016/046128 A1).
	Regarding claim 4, De Meutter’134 suggests an elevated printing temperature, but does not recite the print head has a heater (paragraph 115). However, it is known to provide a print head with a heater to provide an elevated printing temperature, to allow control of the printing temperature, and to thereby carefully control the viscosity of the liquid being ejected by the print head. See De Meutter’128 (paragraphs 141-143). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Meure because one of ordinary skill in the art would have been motivated to provide the elevated printing temperature desired by De Meutter’134 and/or to achieve the above noted advantages in accordance with the teachings of De Meutter’128.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meure in view of De Meutter’134 and Kwag, and optionally further in view of Stolyarov as applied to claims 1-3, 6-17 and 19-21 above, and further in view of Sachs (US 7077334).
	Regarding claim 5, while not recited by De Meutter’134, it is known to provide an inkjet ink reservoir with a heater to reduce air in the liquid medium. Sachs explains that air absorptions decreases with increasing temperature, and thus heating the reservoir reduces gas in the liquid medium and thereby reduces air bubbles in the print head (column 21, line 38 to column 22, line 28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Meure because one of ordinary skill in the art would have been motivated to achieve the above noted benefit in accordance with the teachings of Sachs.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Meure in view of De Meutter’134 and Kwag, and optionally further in view of Stolyarov as applied to claims 1-3, 6-17 and 19-21 above, and optionally further in view of Scheffer (US 2012/0277360).
	Regarding claim 22, Meure does not teach the claimed carbon and oxygen contents for the reinforcing nanoplates. As noted above, the modified method of Meure uses graphene nanoplates. Nanoplates of graphene oxide, or functionalized graphene having carbon and oxygen are art recognized as suitable alternative reinforcing materials to graphene. Stolyarov teaches suitable graphene reinforcing platelets may contain no oxygen or be oxidized to contain low oxygen content or have various oxygen contents (paragraph 8). Stolyarov also teaches graphene oxide having about 5 to 30 wt% oxygen (column 56), which naturally suggests a carbon content in the rather broad claimed range, since graphene oxide is mostly carbon and oxygen by mass, with a minor amount of hydrogen. Alternatively, Scheffer suggests functionalized graphene for reinforcing applications which clearly has oxygen and carbon contents in the rather broad claimed ranges in view of the recited ranges and functional groups (paragraphs 3 and 28). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. For example a C/O molar ratio of 20:1 corresponds to about 6 wt% oxygen and 94 wt% carbon, which values may be slightly lower depending on the minor amount of hydrogen in hydroxyl and/or carboxyl functional groups. Even if there is an added hydrogen for every added oxygen, these carbon and oxygen weight percents are about the same (about 93 wt% and 6 wt% respectively) due to hydrogen’s low mass. Epoxy functional groups typically add oxygen to the graphene without any additional hydrogen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide carbon and oxygen contents in the claimed range in the modified method of Meure because one of ordinary skill in the art would have been motivated to use art recognized alternative reinforcing platelets, as evidenced by either one of Stolyarov or Scheffer.

Response to Arguments
Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive.
	Applicant’s arguments directed to the previous rejection of claim 11 under 35 USC 112(a) were persuasive. This rejection has been withdrawn.
	Applicant argues the new language added to claim 1 makes it clear that the dispersion includes a carrier medium. While the examiner does not dispute this assertion, the claims do not specify that the areal density limitation refers to an a total areal density including both the graphene or graphitic material and the carrier. No such language has been added to the areal density limitation. Moreover, as noted above, this interpretation conflicts with Applicant’s disclosure, which teaches the claimed areal density range as corresponding to the dry solids areal density (specification, page 10, lines 16-17).
	Applicant notes the examiner’s alternative interpretation of the areal density referring to carrier plus solids is equivalent to a dry solids application of less than 200 mg/m2. It is respectfully noted that the examiner also took the position that less than 1000 mg/m2 dry solids satisfies this limitation in view of Stolyarov’s teaching of up to 50 wt% solids in the dispersion.
	With respect to Applicant’s alternative calculations, the veils have two sides and thus only approximately half of the dispersion is provided on each side, which again yields the examiner’s calculated value of 1300 mg/m2. Further, Kwag was not relied upon for a specific method of applying the dispersion, but rather for suggesting an amount of graphene nanoplates which would be applied to provide the desired reinforcement. Kwag explicitly teaches that the concentration of graphene nanoplates is calculated as a weight percent of the total resin matrix (column 6, lines 21-22) and gives and example of 1.2 wt% in Table 1. This yields 1300 mg/m2 per prepreg as calculated above in the grounds of rejection. If Applicant is urging that this quantity would be applied to both sides of the prepreg, then achieving 1.2 wt% would correspond to 650 mg/m2 applied to each side (i.e. half of 1300), which is within or even closer to the ranges of less than 200 mg/m2 or less than 1000 mg/m2 dry solids. For these reasons, Applicant’s arguments are not persuasive.
	In any event, it is emphasized that Kwag does not teach any lower limit for the amount of graphene nanoplates, but rather teaches the nanoplates may comprise less than 2 wt% of a composite, and that the amount may be varied to achieve the desired level of enhanced properties (column 3, lines 18-34). As noted in the grounds of rejection, like the primary reference to Meure, Kwag suggests graphene nanoplates for reinforcing ply interfaces (column 2, lines 9-14). Thus it is reasonably clear from Kwag that the amount of graphene nanoplates is a result effective variable for providing a desired level of reinforcement. The examiner’s position is that selecting an amount in the claimed range as a matter of routine experimentation is rather strongly suggested by the above noted teachings of Kwag. As noted previously, Applicant has not provided any objective evidence of unexpected results with respect to the claimed range. It was also noted in the grounds of rejection that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Applicant urges that the amended claims make it clear that the claimed density range is with respect to the overall dispersion including the carrier. The examiner respectfully disagrees. As noted above, no such language has been added to the area density limitation. The examiner maintains that the language of claim 1 does not require the area density includes both the graphene or graphitic material and a carrier. Moreover, as noted above, this interpretation conflicts with Applicant’s disclosure, which teaches this range as corresponding to the dry solids areal density (specification, page 10, lines 16-17). However, in the interest of compact prosecution, Applicant’s interpretation was addressed in the alternative.
	Applicant argues it is wrong to look at a dependent claim for guidance on the solid content of the dispersion. Respectfully, to compare Kwag’s teaching of an amount of nanoplates, i.e. dry solids, with the alternative interpretation in which the claimed areal density was interpreted as carrier plus solids, it is necessary to determine an appropriate solids content of the dispersion as a basis for comparison. The examiner looked to both the prior art, i.e. Stolyarov suggests the dispersion may be up to 50 wt% solids, and in the alternative to Applicant’s disclosure and claim 17 which teach a solids content of about less than 10 wt%. The examiner maintains that it is appropriate to use such reasoning because calculating the amount of solids applied from a dispersion is well within the level of ordinary skill in the art. As noted above, it is clear from Kwag that the amount of graphene nanoplates is a result effective variable for providing a desired level of reinforcement. Additionally, to properly consider claim 17 under the carrier plus solids interpretation, naturally the dry solids content indicated by claim 17 must be determined to compare claim 17 against Kwag in view of the fact that Kwag’s teachings are with respect to an amount of graphene nanoplates, i.e. dry solids.
	Applicant’s additional arguments with respect to the analysis of areal density are not persuasive for the reasons provided above.
	Applicant further argues one must know the mass dispersion applied within the particular area in Meure. This argument is not commensurate in scope with the claims. The claims do not specify that the areal density is with respect to the one or more localized regions. Rather the recited range is satisfied by the bulk amount applied to the surface of the fibrous layer. Such is suggested by Kwag for the reasons provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The minor changes to the grounds of rejection were necessitated by the language added to claim 1 in the most recent amendment.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745